


110 HRES 1023 IH: Supporting the We Don’t Serve Teens

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1023
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mrs. Bono submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the We Don’t Serve Teens
		  campaign.
	
	
		Whereas the 2005 National Survey on Drug Use and Health
			 conducted by the Substance Abuse and Mental Health Services Administration
			 estimates there are 11,000,000 underage alcoholic beverage drinkers in the
			 United States;
		Whereas research shows that young people who start
			 drinking alcoholic beverages before the age of 15 are 4 times more likely to
			 develop an alcohol-related disorder later in life;
		Whereas surveys show that 17 percent of 8th graders, 33
			 percent of high school sophomores, and 47 percent of high school seniors report
			 recent drinking of alcoholic beverages;
		Whereas in a 2003 survey of such drinkers ages 10 to 18,
			 65 percent said they got the alcohol from family members or friends—some took
			 alcohol from their home or a friend's home without permission, and in other
			 cases adults, siblings, or friends provided the alcohol;
		Whereas the Surgeon General issued a national Call to
			 Action against underage drinking in March 2007, asking Americans to do more to
			 stop current underage drinkers from using alcohol and to keep other youth from
			 starting to drink alcohol before the age of 21;
		Whereas the Leadership to Keep Children Alcohol Free
			 initiative is a coalition of Governors' spouses, Federal agencies, and public
			 and private organizations which specifically targets prevention of drinking in
			 the 9- to 15-year-old age group;
		Whereas the National Alliance to Prevent Underage Drinking
			 is a coalition of public health, law enforcement, religious, treatment and
			 prevention, and other organizations with the goal of supporting and promoting
			 implementation of a comprehensive strategy to reduce underage drinking;
		Whereas the best protections against underage drinking are
			 comprehensive prevention and enforcement strategies that include educating
			 parents and members of the community;
		Whereas beverage alcohol is a unique product and is
			 regulated in such a way as to encourage social responsibility;
		Whereas parents should be encouraged to talk to their
			 children about the dangers of underage drinking;
		Whereas the goal of the We Don't Serve Teens campaign is
			 to educate parents and community leaders about effective ways of reducing
			 underage drinking;
		Whereas the We Don't Serve Teens campaign seeks to unite
			 State officials, business leaders, parents, and community leaders in fighting
			 underage drinking;
		Whereas the Federal Trade Commission has partnered with
			 other Government entities, members of the beverage alcohol industry, and
			 members of the advocacy community to educate the public on the dangers of
			 underage drinking;
		Whereas the Federal Trade Commission has created a Web
			 site, www.dontserveteens.gov, as a resource for parents, educators, and
			 community leaders concerned with underage drinking;
		Whereas Congress has demonstrated its commitment to the
			 prevention of underage drinking by enacting the Sober Truth on Preventing
			 Underage Drinking Act (STOP), which recognizes that the 3-tier system
			 (manufacturer, wholesaler, and retailer) and continued State regulation of the
			 sale and distribution of alcohol are critical to preventing access to alcohol
			 by persons under 21 years of age; and
		Whereas the We Don't Serve Teens campaign recognizes that
			 all 3 tiers of the beverage alcohol industry play a key role in the prevention
			 of underage drinking, and unites all of those participants in a concerted
			 effort to protect America's youth: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals and ideals of campaigns
			 working to improve long-term public health and well being, including campaigns
			 that work to prevent underage drinking of alcoholic beverages, such as the We
			 don’t Serve Teens Campaign;
			(2)encourages Americans to utilize resources,
			 including the Web site of the Federal Trade Commission at
			 www.dontserveteens.gov and the Web site of the National Institute of Alcohol
			 Abuse and Alcoholism at www.alcoholfreekids.org, that provide a wealth of
			 information beneficial to combating and reducing such underage drinking;
			 and
			(3)commends the leadership and continuing
			 efforts of all groups working to reduce such underage drinking, including the
			 Federal Trade Commission, the Department of Health and Human Services, State
			 and local officials, law enforcement, public health organizations, community
			 groups, and the beverage alcohol industry.
			
